Name: 74/366/EEC: Commission Decision of 13 June 1974 provisionally authorizing the French Republic to prohibit the marketing, in France, of dwarf French bean seed of the variety 'sim' (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  marketing;  Europe
 Date Published: 1974-07-19

 Avis juridique important|31974D036674/366/EEC: Commission Decision of 13 June 1974 provisionally authorizing the French Republic to prohibit the marketing, in France, of dwarf French bean seed of the variety 'sim' (Only the French text is authentic) Official Journal L 196 , 19/07/1974 P. 0024 - 0024COMMISSION DECISION of 13 June 1974 provisionally authorizing the French Republic to prohibit the marketing, in France, of dwarf french bean seed of the variety "Sim" (Only the French text is authentic) (74/366/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 29 September 1970 (1) on the marketing of vegetable seed, as last amended by the Council Directive of 11 December 1973 (2), and in particular Article 16 (2) thereof; Having regard to the request made by the French Republic; Whereas the variety of dwarf french beans "Sim" has been accepted in one Member State in accordance with principles which comply with those of the abovementioned Directive and also of the Commission Directive of 14 April 1972 (3) on determining the characteristics and minimum conditions for inspecting vegetable varieties ; whereas, consequently, it is published in the Common Catalogue of varieties of vegetable species (4)', and therefore, in accordance with the provisions of Article 16 (1) of the aforesaid Directive, the seed of this variety is not subject within the Community to any marketing restrictions relating to variety; Whereas the variety "Sim" has been subjected, in France, to official examination which also complied with the principles of the Commission Directive of 14 April 1972; Whereas according to the results of these examinations and in comparison with national rules governing the acceptance of varieties in France, and applicable within the framework of the definitions prescribed under Article 5 of the Directive quoted in the citation, the variety is not sufficiently uniform ; whereas, in particular, the degree of homogeneity of the leaf colour, of the length, transversal cut and fibres of the pod, and also of maturity (characteristics listed under Nos 3, 5.1, 5.2, 5.4 and 7 of point 29 "French beans" of Annex I to the abovementioned Directive on determining the characteristics) does not comply with French requirements; Whereas the Community has not yet laid down comprehensive and uniform rules governing the admission of french bean varieties ; whereas, nevertheless, crop examinations of the variety "Sim" should be carried out, under Community responsibility, in order to arrive at a uniform conclusion regarding its homogeneity; Whereas it is appropriate therefore to accede provisionally to the request of the French Republic, while awaiting the outcome of the results of these crop examinations; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized, pending a further Decision, to prohibit the marketing, in its territory, of dwarf french bean seed of the variety "Sim" published in the Common Catalogue of varieties of vegetable species. Article 2 The French Republic shall inform the Commission from which date and according to what methods it will avail of the authorization given in Article 1. The Commission shall inform the other Member States. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 13 June 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 225, 25.10.1970, p. 7. (2)OJ No L 356, 27.12.1973, p. 79. (3)OJ No L 103, 2.5.1972, p. 6. (4)OJ No C 69, 29.6.1972, p. 80.